PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

CHARITA D. CHALMERS,
Plaintiff-Appellant,

v.                                                                     No. 95-2594

TULON COMPANY OF RICHMOND,
Defendant-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
Richard L. Williams, Senior District Judge.
(CA-94-868-R)

Argued: July 10, 1996

Decided: December 4, 1996

Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by published opinion. Judge Motz wrote the majority opin-
ion, in which Judge Michael joined. Judge Niemeyer wrote a dissent-
ing opinion.

_________________________________________________________________

COUNSEL

ARGUED: Richard J. Keshian, William E. Wright, PETREE
STOCKTON, Winston-Salem, North Carolina, for Appellant. David
E. Nagle, LECLAIR RYAN, Richmond, Virginia, for Appellee. ON
BRIEF: Dean L. Whitford, THE RUTHERFORD INSTITUTE,
Charlottesville, Virginia; John Fairfax Pyle, Amherst, Virginia, for
Appellant. Kevin D. Holden, LECLAIR RYAN, Richmond, Virginia,
for Appellee.
OPINION

DIANA GRIBBON MOTZ, Circuit Judge:

Charita Chalmers contends that the district court erred in granting
summary judgment to her employer, Tulon Co. ("Tulon"), on her
claim that Tulon failed to accommodate her religious conduct.
Because Chalmers provided Tulon with no notice of her need to
engage in this conduct and because, in any event, this conduct was not
susceptible to accommodation, we affirm.

I.

The parties do not dispute the material facts. In stating the facts
here, we draw most of them from Chalmers' complaint, J.A. 4-9, and
deposition testimony, J.A. 50-90 and 98-107. Only when Chalmers
did not testify to a fact do we rely on other sworn testimony.1

Chalmers worked for Tulon from October 1988 until September
21, 1993. J.A. 5. Tulon's business involves the manufacturing of drill
bits and routers used in the printed circuit board industry. J.A. 42.
Tulon maintains a number of service centers throughout the United
States, including a center in Richmond, Virginia where Chalmers
worked. Id. During Chalmers' years at Tulon, the Richmond center
employed from six to fifteen employees. J.A. 52-53, 56-57.

Chalmers began her employment as a repoint operator, J.A. 5, 53,
and, after three years, was promoted to supervisor. J.A. 5, 55, 62.
During her employment with Tulon, although Chalmers had some
issues with her job training, she believed Tulon treated her fairly with
_________________________________________________________________
1 In view of the lack of any dispute as to the material facts, and our
careful reliance on the record and particularly on Chalmers' own testi-
mony, we are puzzled by our dissenting colleague's assertion that we
"repeatedly and unfairly cast Chalmers' religious activity in the worst
possible light, failing to take the facts in the light most favorable to her."
Dissent at 17. We have accurately set forth the facts in the record, includ-
ing joint appendix references for each fact; we note the dissent does not
cite any joint appendix references for the facts we"unfairly" fail to take
into account.

                    2
respect to compensation, benefits, and job assignments. J.A. 54-55,
57-59. Prior to her discharge, Chalmers never felt anyone at the com-
pany discriminated against her, J.A. 55, 58, or harassed her because
of her religious beliefs or practices. J.A. 65.

As repoint supervisor, Chalmers was the only management-level
employee working regularly at the Richmond center. J.A. 43. Chal-
mers' immediate supervisor, Richard C. LaMantia, was in charge of
sales throughout the eastern part of the United States but, according
to Chalmers, visited Richmond only a few days every few months.
J.A. 51-52. At all other times, Chalmers was responsible for the oper-
ation of the Richmond center. J.A. 43. Chalmers recognized that it
was part of her supervisory responsibility to promote harmony in the
workplace and set an example for her subordinates. J.A. 64.

Chalmers has been a Baptist all of her life, and in June 1984
became an evangelical Christian. J.A. 50. At that time, she accepted
Christ as her personal savior and determined to go forth and do work
for him. Id. As an evangelical Christian, Chalmers believes she
should share the gospel and looks for opportunities to do so. J.A. 105.

Chalmers felt that LaMantia respected her, generally refraining
from using profanity around her, while around other employees who
did not care, "he would say whatever he wanted to say." J.A. 65.
LaMantia had taken Chalmers and her husband to dinner once and she
felt that she and LaMantia had a "personal relationship" and that she
could talk to him. J.A. 71. Chalmers stated that"in the past we have
talked about God." Id. Chalmers further testified that "starting off"
she and LaMantia had discussed religion about "everytime he came
to the service center . . . . maybe every three months" but "then,
towards the end maybe not as frequently." J.A. 107. LaMantia never
discouraged these conversations, expressed discomfort with them, or
indicated that they were improper. J.A. 107. In one of these conversa-
tions, LaMantia told Chalmers that three people had approached him
about accepting Christ. J.A. 72.

Two or three years after this conversation, id. , Chalmers "knew it
was time for [LaMantia] to accept God." J.A. 66. She believed
LaMantia had told customers information about the turnaround time
for a job when he knew that information was not true. J.A. 66; J.A.

                    3
70. Chalmers testified that she was "led by the Lord" to write LaMan-
tia and tell him "there were things he needed to get right with God,
and that was one thing that . . . he needed to get right with him." J.A.
66-67.

Accordingly, on Labor Day, September 6, 1993, J.A. 84, Chalmers
mailed the following letter to LaMantia at his home:

          Dear Rich,

           The reason I'm writing you is because the Lord wanted
          me to share somethings [sic] with you. After reading this
          letter you do not have to give me a call, but talk to God
          about everything.

           One thing the Lord wants you to do is get your life right
          with him. The bible says in Roman 10:9vs that if you con-
          fess with your mouth the Lord Jesus and believe in your
          heart that God hath raised him from the dead, thou shalt be
          saved. vs 10 - For with the heart man believeth unto righ-
          teousness, and with the mouth confession is made unto sal-
          vation. The two verse are [sic] saying for you to get right
          with God now.

           The last thing is, you are doing somethings[sic] in your
          life that God is not please [sic] with and He wants you to
          stop. All you have to do is go to God and ask for forgiveness
          before it's too late.

           I wrote this letter at home so if you have a problem with
          it you can't relate it to work.

           I have to answer to God just like you do, so that's why
          I wrote you this letter. Please take heed before it's too late.

          In his name,

          Charita Chalmers

J.A. 67-68; 91-92.

                     4
Chalmers was unaware of any other Tulon employees who sent to
co-workers at their homes letters regarding religious beliefs, or,
indeed, any mail, other than Christmas, birthday, or congratulatory
cards. J.A. 80. Chalmers acknowledged that LaMantia had never said
or done anything that signaled to her that he consented to a letter like
this. J.A. 71. When asked whether she knew "what Rich LaMantia's
religious beliefs are," Chalmers responded that she knew "he
believe[d] in God, that's about it." J.A. 74. She did not know his reli-
gious affiliation or whether he attended church regularly. J.A. 73-74.
Nevertheless, Chalmers felt that she could write the above letter to
LaMantia at his home because of their "personal relationship" and
their conversation two or three years earlier concerning people
approaching LaMantia about accepting Christ. J.A. 66, 71, 72.

On September 10, 1993 when Chalmers' letter arrived at LaMan-
tia's home, he was out of town on Tulon business and his wife opened
and read the letter in his absence. J.A. 43, 69. Mrs. LaMantia became
distraught, interpreting the references to her husband's improper con-
duct as indicating that he was committing adultery. J.A. 69-70. In
tears, she called Chalmers and asked her if LaMantia was having an
affair with someone in the New Hampshire area where LaMantia
supervised another Tulon facility. Id. Mrs. LaMantia explained that
three years before she and LaMantia had separated because of his
infidelity. Id. Chalmers told Mrs. LaMantia that she did not know
about any affair because she was in the Richmond area. Id. When
Mrs. LaMantia asked her what she had meant by writing that there
was something in LaMantia's life that "he needed to get right with
God," Chalmers explained about the turnaround time problem. J.A.
70. Mrs. LaMantia responded that she would take the letter and rip
it up so LaMantia could not read it. Id. Chalmers answered, "Please
don't do that, the Lord led me to send this to Rich, so let him read
it." J.A. 70-71. The telephone conversation then ended. Id.

Mrs. LaMantia promptly telephoned her husband, interrupting a
Tulon business presentation, to accuse him of infidelity. J.A. 43.
LaMantia, in turn, called the Richmond office and asked to speak
with Chalmers; she was in back and by the time she reached the tele-
phone, LaMantia had hung up. J.A. 99. Chalmers then telephoned the
LaMantias' home and, when she failed to reach anyone, left a mes-
sage on the answering machine that she was sorry"if the letter

                     5
offended" LaMantia or his wife and that she "did not mean to offend
him or make him upset about the letter." J.A. 100.

LaMantia also telephoned Craig A. Faber, Vice President of
Administration at Tulon. J.A. 43. LaMantia told Faber that the letter
had caused him personal anguish and placed a serious strain on his
marriage. Id. LaMantia informed Faber that he felt he could no longer
work with Chalmers. Id. LaMantia recommended that Tulon manage-
ment terminate Chalmers' employment. Id. At her deposition, Chal-
mers was asked what reaction she would have if one of the employees
who worked for her telephoned her husband and told him she was
committing adultery. J.A. 83. Chalmers pointed out that she had not
telephoned anyone and had not written a letter stating that LaMantia
was committing adultery, but she acknowledged that if another
employee did telephone her husband with this information, it proba-
bly would affect her relationship with that co-worker. Id.

While investigating LaMantia's complaint, Faber discovered that
Chalmers had sent a second letter, on the same day as she had sent
the letter to LaMantia, to another Tulon employee. J.A. 43 and 49.
That employee, Brenda Combs, worked as a repoint operator in the
Richmond office and Chalmers was her direct supervisor. J.A. 53, 56-
57. Chalmers knew that Combs was convalescing at her home, suffer-
ing from an undiagnosed illness after giving birth out of wedlock. J.A.
78. Chalmers sent Combs the following letter:

          Brenda,

           You probably do not want to hear this at this time, but
          you need the Lord Jesus in your life right now.

          One thing about God, He doesn't like when people com-
          mit adultery. You know what you did is wrong, so now you
          need to go to God and ask for forgiveness.

           Let me explain something about God. He's a God of Love
          and a God of Wrath. When people sin against Him, He will
          allow things to happen to them or their family until they
          open their eyes and except [sic] Him. God can put a sickness

                    6
         on you that no doctor could ever find out what it is. I'm not
         saying this is what happened to you, all I'm saying is get
         right with God right now. Romans 10:9;10vs says that is
         [sic] you confess with your mouth the Lord Jesus and
         believe in your heart that God has raised him from the dead
         thou shalt be saved. For with the heart man believeth unto
         righteousness; and with the mouth confession is made unto
         salvation. All I'm saying you need to invite God into your
         heart and live a life for him and things in your life will get
         better.

          That's not saying you are not going to have problems but
         it's saying you have someone to go to.

          Please take this letter in love and be obedient to God.

          In his name,

         Charita Chalmers

J.A. 78-79; 93-94.

Upon receiving the letter Combs wept. J.A. 44. Faber discussed the
letter with Combs who told him that she had been"crushed by the
tone of the letter." Id. Combs believed that Chalmers implied that "an
immoral lifestyle" had caused her illness and found Chalmers' letter
"cruel." Id. Combs, in a later, unsworn statement, asserted that
although the letter "upset her" it did not"offend" her or "damage her
working relationship" with Chalmers. J.A. 96. 2
_________________________________________________________________
2 Faber, in another unsworn statement, which he submitted to the
EEOC, and made an exhibit to his affidavit in this case, asserted that
when he asked Combs "how her working relationship with Chalmers was
after having received the letter and having returned to work," Combs
"said that it was awkward but felt that she had no other choice but to
`work through' the situation as Charita was her boss." J.A. 49. We
include this for informational purposes only. It does not appear to have
figured in the district court's grant of summary judgment and does not
figure in our affirmance.

                     7
Faber consulted with other members of upper management and
concluded that the letters caused a negative impact on working rela-
tionships, disrupted the workplace, and inappropriately invaded
employee privacy. J.A. 44. On behalf of Tulon, Faber then sent Chal-
mers a memorandum, informing her that she was terminated from her
position. Id. The memorandum stated in relevant part:

            We have decided to terminate your employment with
           Tulon Co. effective today, September 21, 1993. Our deci-
           sion is based on a serious error in judgment you made in
           sending letters to Rich LaMantia and Brenda Combs, which
           criticized their personal lives and beliefs. The letters
           offended them, invaded their privacy, and damaged your
           work relationships, making it too difficult for you to con-
           tinue to work here.

            We expect all of our employees to show good judgment,
           especially those in supervisory positions, such as yours. We
           would hope you can learn from this experience and avoid
           similar mistakes in the future.

J.A. 46.

Chalmers had apologized to LaMantia for any distress the letter
caused. J.A. 100. Chalmers believed that except for the fact that
LaMantia did not want to discuss the letter with her, neither he nor
Combs changed their conduct toward her after receipt of the letters.
J.A. 104. Richmond center employees blamed Combs for Chalmers'
termination. J.A. 102-103. Although Combs disclaimed any damage
to her working relationship with Chalmers as a result of the letter,
Tulon's termination decision remained firm. J.A. 96.

As a result of the preceding events, Chalmers filed suit, alleging
that Tulon discriminated against her based on her religion, in viola-
tion of Title VII. J.A. 4-14. She contended that her letter writing con-
stituted protected religious activity that Tulon, by law, should have
accommodated with a lesser punishment than discharge. J.A. 7.

II.

Title VII makes it "an unlawful practice for an employer . . . to dis-
charge any individual . . . because of such individual's religion." 42

                     8
U.S.C. § 2000e-2. Courts have recognized that employees may utilize
two theories in asserting religious discrimination claims. See, e.g.,
Mann v. Frank, 7 F.3d 1365, 1368-70 (8th Cir. 1993) (analyzing dis-
crimination suit as involving two separate theories). These theories
are denominated as the "disparate treatment" and "failure to accom-
modate" theories. Id.

To prove a claim under the disparate treatment theory, an employee
must demonstrate that the employer treated her differently than other
employees because of her religious beliefs. The evidentiary burdens
placed on the employee under this theory mirror those placed on
employees alleging employment discrimination based on race or sex.
Accordingly, a plaintiff-employee, alleging disparate treatment with
respect to her discharge, satisfies her burden at the summary judg-
ment stage if she establishes that her job performance was satisfactory
and provides "direct or indirect evidence whose cumulative probative
force supports a reasonable inference that [the] discharge was dis-
criminatory." See Lawrence v. Mars, Inc., 955 F.2d 902, 905-06 (4th
Cir.), cert. denied, 506 U.S. 823 (1992).

If the employee cannot provide direct evidence, she can utilize a
burden-shifting scheme similar to the one the Supreme Court articu-
lated in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), to
develop an inferential case. Lawrence, 955 F.2d at 905-06. This might
consist of evidence that the employer treated the employee more
harshly than other employees of a different religion, or no religion,
who had engaged in similar conduct. See Moore v. City of Charlotte,
754 F.2d 1100, 1105-06 (4th Cir.), cert. denied , 472 U.S. 1021
(1985). If the employee presents such evidence, the burden shifts to
the employer to articulate a legitimate, non-discriminatory reason for
its actions towards the employee. Id. at 1105. The employee is then
required to show that the employer's proffered reason is pretextual,
and that the employer's conduct towards her was actually motivated
by illegal considerations. At all times, the ultimate burden of persua-
sion lies with the employee. See Texas Dep't of Community Affairs
v. Burdine, 450 U.S. 248, 253 (1981).

Although Title VII similarly classifies religion, sex, and race as
illegal considerations, the definition of "religion" in the statute places
it in a special category. "Religion" is defined to include "all aspects

                     9
of religious observance and practice, as well as belief, unless an
employer demonstrates that he is unable to reasonably accommodate
to an employee's . . . religious observance or practice without undue
hardship on the conduct of the employer's business." 42 U.S.C.
§ 2000e(j). Because this definition includes a requirement that an
employer "accommodate" an employee's religious expression, an
employee is not limited to the disparate treatment theory to establish
a discrimination claim. An employee can also bring suit based on the
theory that the employer discriminated against her by failing to
accommodate her religious conduct. See Trans World Airlines, Inc. v.
Hardison, 432 U.S. 63 (1977).

In a religious accommodation case, an employee can establish a
claim even though she cannot show that other (unprotected) employ-
ees were treated more favorably or cannot rebut an employer's legiti-
mate, non-discriminatory reason for her discharge. This is because an
employer must, to an extent, actively attempt to accommodate an
employee's religious expression or conduct even if, absent the reli-
gious motivation, the employee's conduct would supply a legitimate
ground for discharge.

For example, an employee who is terminated for refusing to work
on Sundays can maintain an accommodation claim even if other non-
religious employees were also fired for refusing Sunday work, and
even though the employer's proffered reason for the discharge -- the
refusal to perform required Sunday work -- is legitimate and non-
discriminatory (because the Sunday work rule applies to all employ-
ees, regardless of religion). If the employee has notified the employer
of his religious need to take Sundays off, the burden rests on the
employer to show that it could not accommodate the employee's reli-
gious practice without undue hardship. See EEOC v. Ithaca Indus.,
Inc., 849 F.2d 116, 118 (4th Cir.) (en banc) (definition of religion
under Title VII requires employers to make reasonable accommoda-
tions, short of undue hardship), cert. denied , 488 U.S. 924 (1988).

The district court did not fully elaborate on the basis for its dis-
missal of Chalmers' claim. The court did state that Chalmers had
failed to establish a prima facie case, and that, even if she had, Tulon
had offered a legitimate non-discriminatory reason for her discharge.

                     10
In this appeal, Chalmers does not appear to challenge the district
court's rationale for dismissing her claim under the disparate treat-
ment theory, nor could she. Tulon's proffered reasons for discharging
Chalmers -- because her letters, which criticized her fellow employ-
ees' personal lives and beliefs, invaded the employees' privacy,
offended them and damaged her working relationships-- are legiti-
mate and non-discriminatory. Examination of the letters indicates that
Chalmers knew that her conduct might distress her co-workers (e.g.,
her statement in the letter to Combs -- "You probably do not want
to hear this"). Additionally, the damage to her working relationship
with LaMantia, arising from the marital discord her letter caused, is
attributable to Chalmers whether or not it was intended or foreseeable
(had she not invaded LaMantia's privacy by sending the letter to his
home and included vague references to immoral conduct, Mrs.
LaMantia would not have been upset).

Chalmers' primary argument is not that the district court erred in
its analysis of her claim under the disparate treatment theory, but that
the court erred in failing to analyze her suit under the accommodation
theory. In other words, she apparently maintains that even if her let-
ters provided Tulon with a legitimate reason for her discharge, her
religious motive for writing the letters required Tulon to accommo-
date her conduct. Accordingly, we turn to the question of whether
Chalmers' complaint survives summary judgment under the accom-
modation theory.

III.

We have never articulated a framework for analyzing religious
accommodation claims. Several of our sister circuits, however, have
developed such a framework, which we now adopt.

To establish a prima facie religious accommodation claim, a plain-
tiff must establish that: "(1) he or she has a bona fide religious belief
that conflicts with an employment requirement; (2) he or she
informed the employer of this belief; (3) he or she was disciplined for
failure to comply with the conflicting employment requirement."
Philbrook v. Ansonia Bd. of Educ., 757 F.2d 476, 481 (2d Cir. 1985)
(quoting Turpen v. Missouri-Kansas-Texas R.R. Co., 736 F.2d 1022,
1026 (5th Cir. 1984)), aff'd on other grounds , 479 U.S. 60, 65 (1986).

                    11
If the employee establishes a prima facie case, the burden then shifts
to the employer to show that it could not accommodate the plaintiff's
religious needs without undue hardship. Id.; see also EEOC v. Arling-
ton Transit Mix, Inc., 957 F.2d 219, 221-22 (6th Cir. 1991); Beasley
v. Health Care Serv. Corp., 940 F.2d 1085, 1088 (7th Cir. 1991);
EEOC v. Hacienda Hotel, 881 F.2d 1504, 1512 (9th Cir. 1989);
Jenkins v. Louisiana, 874 F.2d 992, 995 (5th Cir. 1989), cert. denied,
493 U.S. 1059 (1990); Protos v. Volkswagen of America, Inc., 797
F.2d 129, 133 (3d Cir.), cert. denied, 479 U.S. 972 (1986).

Chalmers has alleged that she holds bona fide religious beliefs that
caused her to write the letters. Tulon offers no evidence to the con-
trary. The parties agree that Tulon fired Chalmers because she wrote
the letters. Accordingly, Chalmers has satisfied the first and third ele-
ments of the prima facie test. However, in other equally important
respects, Chalmers' accommodation claim fails.

A.

Chalmers cannot satisfy the second element of the prima facie test.
She has forecast no evidence that she notified Tulon that her religious
beliefs required her to send personal, disturbing letters to her co-
workers. Therefore she did not allow the company any sort of oppor-
tunity to attempt reasonable accommodation of her beliefs.

As Chalmers recognizes, a prima facie case under the accommoda-
tion theory requires evidence that she informed her employer that her
religious needs conflicted with an employment requirement and asked
the employer to accommodate her religious needs. See Redmond v.
GAF Corp., 574 F.2d 897, 901 (7th Cir. 1978) (prima facie standard
includes a "requirement that plaintiff inform his employer of both his
religious needs and his need for an accommodation"); Cary v.
Carmichael, 908 F. Supp. 1334, 1343-46 (E.D. Va. 1995). Compare
Ithaca, 849 F.2d at 118 (if an employee requests to observe the Sab-
bath, the employer must attempt to accommodate) with EEOC v. J.P.
Stevens & Co., 740 F. Supp. 1135, 1137 (E.D. N.C. 1990) (employer
may fire an employee who failed to provide advance notice of his reli-
gious beliefs regarding the Sabbath).

Chalmers concedes that she did not expressly notify Tulon that her
religion required her to write letters like those at issue here to her co-

                     12
workers, or request that Tulon accommodate her conduct. Nonethe-
less, for several reasons, she contends that such notice was unneces-
sary in this case.

Initially, Chalmers asserts that Tulon never explicitly informed her
of a company policy against writing religious letters to fellow
employees at their homes and so she had "no reason to request an
accommodation." Reply Brief at 12. However, companies cannot be
expected to notify employees explicitly of all types of conduct that
might annoy co-workers, damage working relationships, and thereby
provide grounds for discharge. As noted previously, Chalmers implic-
itly acknowledged in the letters themselves that they might distress
her co-workers. Moreover, she conceded that, as a supervisor, she had
a responsibility to "promote harmony in the workplace."

Although a rule justifying discharge of an employee because she
has disturbed co-workers requires careful application in the religious
discrimination context (many religious practices might be perceived
as "disturbing" to others), Chalmers, particularly as a supervisor, is
expected to know that sending personal, distressing letters to co-
workers' homes, criticizing them for assertedly ungodly, shameful
conduct, would violate employment policy. Accordingly, the failure
of the company to expressly forbid supervisors from disturbing other
employees in this way, provides Chalmers with no basis for failing to
notify Tulon that her religious beliefs required her to write such let-
ters.

Alternatively, Chalmers contends that the notoriety of her religious
beliefs within the company put it on notice of her need to send these
letters. In her view, Chalmers satisfied the notice requirement because
Tulon required "only enough information about an employee's reli-
gious needs to permit the employer to understand the existence of a
conflict between the employee's religious practices and the employ-
er's job requirements." Brown v. Polk County , 61 F.3d 650, 654 (8th
Cir. 1995) (en banc) (quoting Heller v. EBB Auto Co., 8 F.3d 1433,
1439 (9th Cir. 1993)).

Knowledge that an employee has strong religious beliefs does not
place an employer on notice that she might engage in any religious
activity, no matter how unusual. Chalmers concedes that she did not

                    13
know of any other employee who had ever written distressing or judg-
mental letters to co-workers before, and that nothing her co-workers
had said or done indicated that such letters were acceptable. Accord-
ingly, any knowledge Tulon may have possessed regarding Chalmers'
beliefs could not reasonably have put it on notice that she would write
and send accusatory letters to co-workers' homes. Cf. Brown, 61 F.3d
at 654 (holding that because the employee had engaged in similar reli-
gious conduct on prior occasions, employer had notice of the conflict).3

Chalmers also contends that the letters themselves provided notice
that her religious beliefs compelled her to write them. But giving
notice to co-workers at the same time as an employee violates
employment requirements is insufficient to provide adequate notice to
the employer and to shield the employee's conduct. See Johnson v.
Angelica Uniform Group, Inc., 762 F.2d 671 (8th Cir. 1985) (plaintiff
failed to provide adequate notice to establish prima facie case where
she left a note to her employer immediately before she went away for
several days, informing the employer that she would need to exceed
her allotted leave time for religious reasons).

In a similar vein, Chalmers appears to contend that because Tulon
was necessarily aware of the religious nature of the letters after her
co-workers received them and before her discharge, Tulon should
have attempted to accommodate her by giving her a sanction less than
a discharge, such as a warning. This raises a false issue. There is noth-
ing in Title VII that requires employers to give lesser punishments to
employees who claim, after they violate company rules (or at the
same time), that their religion caused them to transgress the rules. See
Johnson, 762 F.2d at 673 (employer need not establish that it
attempted accommodation when plaintiff failed to provide adequate
notice to the employer before violating employment rules, even
_________________________________________________________________
3 We emphasize that we do not hold, as the dissent suggests at 23-25,
that an employer's knowledge of an employee's sincere religious beliefs
can never not put an employer on notice of the possibility of some reli-
gious conduct by an employee at work, e.g. display of ashes on Ash
Wednesday or wearing a yarmulke, etc. We simply hold that in this case
the knowledge that Tulon had of Chalmers' religious beliefs did not put
it on notice that she would write, and send, personal, accusatory letters
to co-workers at their homes.

                    14
though the employer knew of the religious motive for employee's vio-
lation prior to discharge).

Part of the reason for the advance notice requirement is to allow
the company to avoid or limit any "injury" an employee's religious
conduct may cause. Additionally, the refusal even to attempt to
accommodate an employee's religious requests, prior to the employ-
ee's violation of employment rules and sanction, provides some indi-
cation, however slight, of improper motive on the employer's part.
The proper issue, therefore, is whether Chalmers made Tulon aware,
prior to her letter writing, that her religious beliefs would cause her
to send the letters. Since it is clear that she did not, her claims fail.
See J.P. Stevens, 740 F. Supp. at 1137.

In sum, Chalmers has not pointed to any evidence that she gave
Tulon -- either directly or indirectly -- advance notice of her need
for accommodation. For this reason, Chalmers has failed to establish
a prima facie case of discrimination under the religious accommoda-
tion theory.

B.

If we had concluded that Chalmers had established a prima facie
case, Chalmers' religious accommodation claim would nonetheless
fail. This is so because Chalmers' conduct is not the type that an
employer can possibly accommodate, even with notice.

Chalmers concedes in the letters themselves that she knew the let-
ters to her co-workers, accusing them of immoral conduct (in the let-
ter to Combs, suggesting that Combs' immoral conduct caused her
illness), might cause them distress. Even if Chalmers had notified
Tulon expressly that her religious beliefs required her to write such
letters, i.e. that she was "led by the Lord" to write them, J.A. 66,
Tulon was without power under any circumstance to accommodate
Chalmers' need.

Typically, religious accommodation suits involve religious con-
duct, such as observing the Sabbath, wearing religious garb, etc., that
result in indirect and minimal burdens, if any, on other employees. Cf.

                     15
Wilson v. US West Communications, 58 F.3d 1337, 1342 (8th Cir.
1995) (accommodation required when employee wore a religious but-
ton that bothered co-workers indirectly). An employer can often
accommodate such needs without inconveniencing or unduly burden-
ing other employees.

In a case like the one at hand, however, where an employee con-
tends that she has a religious need to impose personally and directly
on fellow employees, invading their privacy and criticizing their per-
sonal lives, the employer is placed between a rock and a hard place.
If Tulon had the power to authorize Chalmers to write such letters,
and if Tulon had granted Chalmers' request to write the letters, the
company would subject itself to possible suits from Combs and
LaMantia claiming that Chalmers' conduct violated their religious
freedoms or constituted religious harassment. Chalmers' supervisory
position at the Richmond office heightens the possibility that Tulon
(through Chalmers) would appear to be imposing religious beliefs on
employees. Cf. Wilson, 58 F.3d at 1342 ("Title VII does not require
an employer to allow an employee to impose . . . religious views on
others").

Thus, even if Chalmers had notified Tulon that her religion
required her to send the letters at issue here to her co-workers, Tulon
would have been unable to accommodate that conduct.

IV.

We do not in any way question the sincerity of Chalmers' religious
beliefs or practices. However, it is undisputed that Chalmers failed to
notify Tulon that her religious beliefs led her to send personal, dis-
turbing letters to her fellow employees accusing them of immorality.
It is also undisputed that the effect of a letter on one of the recipients,
LaMantia's wife, whether intended or not, caused a co-worker,
LaMantia, great stress and caused him to complain that he could no
longer work with Chalmers. Finally, it is undisputed that another
employee, Combs, told a company officer that Chalmers' letter upset
her (although she later claimed that her working relationship with
Chalmers was unaffected). Under these facts, Chalmers cannot estab-
lish a religious accommodation claim. Accordingly, the district
court's order granting summary judgment to Tulon is

AFFIRMED.

                     16
NIEMEYER, Circuit Judge, dissenting:

Charita Chalmers was a star employee of Tulon Company, and
Tulon had rapidly promoted her to the top management position in its
Richmond office. There is no suggestion in the record that she did not
perform her job well, that she was ever disciplined before the incident
in this case, or that Tulon's Richmond office did not function success-
fully. Nevertheless, Chalmers was fired without warning after she
sent a proselytizing letter to her supervisor as a continuation of their
earlier religious discussions. The letter, written because of Chalmers'
unease with her supervisor's business practices, urged her supervisor
"to get right with God" by repenting. While the letter stated that the
supervisor was doing "some things" that were not pleasing to God, it
made no specific accusations. Chalmers sent the letter to her supervi-
sor's home, explaining, "I wrote this letter at home so if you have a
problem with it you can't relate it to work." She also wrote that she
expected no response and that any response should be made to God.

After Chalmers' supervisor made the request to his superior that
Chalmers be fired, Tulon discovered that Chalmers had written a sim-
ilar letter to a fellow employee. Accordingly, Tulon included the writ-
ing of both letters as its reason for terminating Chalmers. The letters
violated no company policy, practice, or instruction, express or
implied.

In affirming dismissal of Chalmers' religious discrimination claim
on review of summary judgment, the majority has repeatedly and
unfairly cast Chalmers' religious activity in the worst possible light,
failing to take the facts in the light most favorable to her. This
approach is not only unnecessarily hostile to Chalmers' religious
practice, it violates our standard for reviewing summary judgments by
taking facts in the light most favorable to the non-moving party. See,
e.g., Evans v. Technologies Applications and Service Co., 80 F.3d
954, 958 (4th Cir. 1996) (requiring that facts be viewed in the light
most favorable to non-moving party). Not only must we take facts in
the light most favorable to the non-moving party, but we must also
draw all legitimate inferences in the non-moving party's favor. Evans,
80 F.3d at 958. The majority opinion turns our standard of review on
its head, indulging all of Tulon's characterizations of the facts, ignor-

                     17
ing every inference in support of Chalmers, and finding that there is
no factual support for Chalmers' claim.

For example, instead of treating the letter that Chalmers sent to her
supervisor in a light most favorable to her, the majority accepts
Tulon's characterizations and refers to the letter variously as disturb-
ing, annoying, judgmental, accusatory, and critical. The majority also
accepts the disputed claim that the letter disturbed Tulon's workplace
and rejected Chalmers' claim that it was sent as sensitive, caring
advice, making no accusations and demanding no response. And it is
this single letter -- the characterization and effect of which is so dis-
puted -- that indisputably led LaMantia to ask that Chalmers be fired.

Moreover, after taking the facts in a light hostile to Chalmers, the
majority subjects those facts to a legal standard inconsistent with the
language of Title VII. The majority imposes on Chalmers, as a condi-
tion to recovery, the requirement not imposed by statute to notify her
employer in advance of her intent to send the letters in question and
of their significance to her religion. Furthermore, it imposes on Chal-
mers the burden of proving that her religious practice could be
accommodated by her employer, reversing the burden statutorily
assigned to the employer that the practice could not reasonably be
accommodated.

Because I would find that the facts taken in a light most favorable
to Chalmers make out a prima facie case under Title VII for religious
discrimination and that Tulon has not, as a matter of law, demon-
strated undue hardship in accommodating Chalmers' religion, I would
remand this case for trial. Therefore, I dissent.

I

The record before the district court, taken in the light most favor-
able to Chalmers, demonstrates the following facts.

Chalmers has been a Baptist all her life, and in June 1984, she
became an evangelical Christian, accepting Jesus Christ as her per-
sonal savior. Since then, she has tried to influence others to accept
Jesus and partake of salvation. In accord with her belief that she

                     18
should share the gospel, Chalmers openly speaks with others about
religion and their spiritual health. She believes that she should look
for opportunities to share the gospel with others, especially when oth-
ers initiate religious conversations.

Chalmers began work for Tulon in October 1988 and, because of
her superior job performance, was made supervisor in 1991. As super-
visor, she was the only management-level employee in Tulon's Rich-
mond plant. Chalmers reported to Richard LaMantia, who managed
plants throughout the eastern United States and visited Richmond a
few days each month.

LaMantia knew that Chalmers was a deeply religious woman and,
prior to the incident giving rise to her termination, appeared to respect
her for it. For instance, when in Chalmers' presence, LaMantia gener-
ally refrained from using profanity, whereas around others who did
not care, "he would say whatever he wanted to say." Chalmers and
LaMantia had many religious discussions, often initiated by LaMan-
tia. LaMantia confided in Chalmers that three other persons had simi-
larly urged him to accept Jesus Christ. Prior to the time that Chalmers
was fired, Chalmers and LaMantia were having religious discussions
approximately every three months. LaMantia never discouraged these
discussions, never expressed discomfort, and never indicated that it
was improper for Chalmers to try to influence others in a religious way.1

In the course of their work together in Richmond, it became clear
to Chalmers that LaMantia was misrepresenting to customers Tulon's
ability to fulfill orders quickly. Chalmers said she was "led by the
Lord" to write him because LaMantia's lying was"one of those things
he needed to stop doing," "one of the things he needed to get right
with God." Chalmers felt that she could write LaMantia about his
lying because LaMantia believed in God and she and LaMantia had
_________________________________________________________________
1 In the district court, counsel for Chalmers referred to an affidavit, or
perhaps a portion of her deposition, where she also testified that LaMan-
tia had "asked her on several occasions, When are you going to start a
Bible study here." J.A. 120. That portion of her deposition, which even
suggests LaMantia's encouragement, was not, however, formally
attached to Chalmers' response to Tulon's motion for summary judg-
ment.

                    19
a personal relationship -- Chalmers and LaMantia had shared reli-
gious experiences and LaMantia had taken Chalmers and her husband
out to dinner. Chalmers did not, however, specifically refer to lying
in her letter. Not wanting the letter to affect their relationship at work,
Chalmers sent the letter to LaMantia's home and requested no
response to it.2

When the letter arrived, LaMantia's estranged wife opened it and
thought that the portion of the letter referring to"things in [LaMan-
tia's] life that God was not pleased with" in fact referred to adultery.
Mrs. LaMantia called Chalmers and asked her whether LaMantia was
having an affair with an individual in the New Hampshire area where
LaMantia supervised another facility. Mrs. LaMantia explained that
she and LaMantia had separated three years earlier because of
LaMantia's infidelity and that she now suspected it again. Chalmers
told Mrs. LaMantia that she was unaware of any affair and that the
letter was not referring to any adulterous conduct. Chalmers stated
she was sorry that the letter upset Mrs. LaMantia, assuring Mrs.
LaMantia that she was referring only to LaMantia's business prac-
tices. Unconvinced of Chalmers' explanation, Mrs. LaMantia called
her husband. Because of Mrs. LaMantia's misinterpretation of the let-
ter and refusal to accept Chalmers' explanation, the LaMantias' rela-
tionship became further strained. When Chalmers heard that the letter
had been misinterpreted and had upset the LaMantias, she called the
LaMantias' home and, on reaching no one, left a message on the
answering machine that she was sorry and did not mean to offend
anyone.

Angered that Chalmers had sent the letter, LaMantia informed
Tulon's vice president of administration, Craig Faber, that he could
no longer work with Chalmers and requested that Chalmers be fired.
LaMantia and Faber agreed that Faber should "handle the termina-
tion." Faber conducted a brief investigation without questioning Chal-
mers and then sent Chalmers a letter of termination.

While investigating the incident, Faber discovered that Chalmers
had sent another religious letter to Tulon employee Brenda Combs.
Combs had confided in Chalmers that she had been involved in an
_________________________________________________________________
2 The text of the letter is quoted in the majority opinion.

                     20
adulterous relationship and had recently given birth out of wedlock.
Chalmers also knew that Combs had been away from work for
months, attempting to recover from an illness that doctors had been
unable to diagnose. In her letter to Combs, Chalmers tried to persuade
Combs to repent of her sexual misconduct. She explained that when
people sin, "[God] will allow things to happen to them or their family
until they open their eyes and [accept] Him," and "God can put a sick-
ness on you that no doctor could ever find out what it is." Chalmers
added, though, "I'm not saying this is what happened to you."3 While
Combs was upset upon reading the letter, she explained in a statement
that she did not find it offensive and, more importantly, that it did not
affect her working relationship with Chalmers. Indeed, Combs never
complained to anyone at Tulon, and she acknowledged to Tulon man-
agement that she received the letter only when Faber independently
found out about it and contacted her. During the two-week period
after the letters were sent and before Chalmers was fired, there was
no adverse change in the Richmond workplace. The only disruption
at Tulon's Richmond plant came when employees learned that Chal-
mers was being fired for sending the letters. "They couldn't believe
it."

Even though Combs has stated that the letter to her"did not offend
me nor did it damage our working relationship," Faber informed
Chalmers that she was being fired because she had made "a serious
error in judgment . . . in sending letters to Rich LaMantia and Brenda
Combs," which "offended them . . . and damaged[their] work rela-
tionship." The parties agree that Tulon fired Chalmers because she
wrote the letters, and all agree that the letters addressed religious con-
cerns. Chalmers concluded at the time of her termination, "I was ter-
minated because I had written two letters to Rich and Brenda
regarding salvation and God." Similarly, in his May 6, 1994 affidavit,
Faber acknowledged that the letters were "religious in nature."
Indeed, the very language of the letters unquestionably support that
conclusion.

Challenging her termination from employment, Chalmers filed suit
under Title VII of the Civil Rights Act of 1964 for religious discrimi-
nation and failure to accommodate her religious practices. The district
_________________________________________________________________
3 The text of the letter is quoted in the majority opinion.

                     21
court entered summary judgment, concluding that Chalmers had not
made out a prima facie case and that even if she had, Tulon had artic-
ulated a legitimate nondiscriminatory reason for her firing. Without
articulating the reason, the court added,

          And the fact that Ms. Chalmers in her zealotry writes dis-
          ruptive letters in effect accusing people of criminal activity
          and things of that nature has such an impact on other
          employees' ability to perform in the work place, that the
          company would have been derelict in its responsibility if it
          didn't try to get rid of her and have a less disruptive
          employee in the lineup.

The district court pointed to no facts in the record to support those
conclusions.

From the district court's judgment, Chalmers appealed.

II

The provision of Title VII on which Chalmers bases her claim
makes it unlawful for an employer "to discharge any individual . . .
because of such individual's . . . religion." 42 U.S.C. § 2000e-2(a)(1).
"The term `religion' includes all aspects of religious . . . practice . . .
unless an employer demonstrates that he is unable to reasonably
accommodate to an employee's . . . practice without undue hardship
on the conduct of the employer's business." 42 U.S.C. § 2000e(j)
(emphasis added). The legal analysis for a claim under those provi-
sions must therefore address two burdens: Chalmers' burden of show-
ing that she was fired because of a religious practice and Tulon's
burden of demonstrating that it could not accommodate the practice
without undue hardship.

To satisfy her burden and establish a prima facie case of religious
discrimination under Title VII, Chalmers must prove (1) that she
engaged in a religious practice, (2) that the employer discharged her
or took other adverse employment action against her, and (3) that the
employer's action was motivated at least in part by her religious prac-
tice. In short, she must show she was discharged"because of" the reli-
gious practice.

                     22
Because Chalmers' conduct in sending proselytizing letters was
unquestionably a religious practice and she was discharged, she has
indisputably established the first two elements of her case. As for the
third element, a factfinder could reasonably conclude that her dis-
charge was motivated by the religious practice of sending proselytiz-
ing letters. Tulon advised Chalmers she was being terminated because
she sent the two letters, and indeed, the majority appropriately notes
that "[t]he parties agree that Tulon fired Chalmers because she wrote
the letters." Slip op. at 12. In providing evidence to establish these
three statutorily required elements, Chalmers has made out a prima
facie case of religious discrimination. Yet the majority would impose
a significantly greater burden on Chalmers without explaining how its
views are either required or warranted by the statute.

Relying on the Fifth Circuit's decision in Turpen v. Missouri-
Kansas-Texas RR Co., 736 F.2d 1022 (5th Cir. 1984), aff'd on other
grounds, 479 U.S. 60 (1986), the majority concludes that Chalmers'
claim was fatally flawed because she somehow failed to give Tulon
notice of her religious beliefs. Obviously, if an employer is to be
charged with discrimination against an employee"because of" the
employee's religious beliefs or practice, the employer must be aware
of the beliefs or practice and understand their religious nature. But the
majority errs both legally and factually when it decides that Chal-
mers' claim must fail because she did not explicitly inform Tulon that
she would write religious letters to co-workers.

A

It is legal error to construe Title VII to impose a burden on the
employee of informing her employer in advance about each practice
the employee will follow in furtherance of religious beliefs. It is
undoubtedly true that an employer cannot be held liable for religious
discrimination by, for example, assigning an employee to work on
Sunday when the employer has no knowledge that work on Sunday
violates the employee's religious beliefs. See, e.g., EEOC v. Ithaca
Indus., Inc., 849 F.2d 116 (4th Cir. 1988); Redmond v. GAF Corp.,
574 F.2d 897 (7th Cir. 1978). But that does not impose an additional
religious disclosure burden on Title VII plaintiffs. Instead, it is merely
a recognition that Title VII's "because of" requirement cannot be sat-

                     23
isfied where the employer has no knowledge that the conduct warrant-
ing discharge was religious in nature.

The majority has grafted a claim-defeating notice requirement onto
the statutory requirements for establishing a prima facie case, con-
cluding as a matter of law, "any knowledge Tulon may have pos-
sessed regarding Chalmers' beliefs could not reasonably have put it
on notice that she would write and send accusatory letters to co-
workers' homes." Slip op. at 14. This notice requirement would pre-
clude liability for every adverse employment action taken because of
a religious practice if the employer did not know in advance that the
practice would take place, even though the employer recognized the
practice as religious in nature. Under that rule an employer would
automatically be exonerated from liability when, e.g., it fired an
employee who arrived at work on Ash Wednesday with a cross of
ashes marked on her forehead, because the employee violated a work
rule against face paint. The irrationality of such a rule is readily
apparent.

In Brown v. Polk County, 61 F.3d 650 (8th Cir. 1995) (en banc),
the Eighth Circuit appropriately avoided such an irrational rule. It
noted, "Because the first reprimand related directly to religious activi-
ties by Mr. Brown, we agree with the district court that the defendants
were well aware of the potential for conflict between their expecta-
tions and Mr. Brown's religious activities." Id. at 654 (emphasis
added). The court concluded that the employer violated Title VII
when it fired Brown (without attempting accommodation) based on
the religious activities giving rise to the first reprimand. See id. at
657. Brown thus stands for the precise proposition that the majority
rejects: Religious conduct violating employment requirements may be
sufficient to put an employer on notice of the need to accommodate
the religious practice.

The wisdom of the Eighth Circuit's holding in Brown is demonstra-
ble by understanding the irrational ramifications of the majority's rul-
ing. The majority's rule would mean that as a matter of law a Jew
could not make out a prima facie case under Title VII if, on the first
day of work, he was fired for wearing a yarmulke that, unknown to
him, violated his company's dress code. Similarly, a Muslim would
have no case for being fired the first time mandatory company meet-

                     24
ings conflicted with his prayer schedule; a Jehovah's Witness would
have none upon being fired for her disrespect in refusing to attend a
company-wide celebration of the CEO's birthday; a Mormon would
have none for being fired the first time he refused to work late on
church-wide family nights. And, of course, as the majority concludes,
an evangelical Baptist's case would fail as a matter of law if she is
fired the first time she puts in writing the religious ideas that she has
been permitted and encouraged to speak. This is not the law of Title
VII. If the employer knows that conduct is religious when it makes
the discharge decision "because of" that conduct, the prima facie ele-
ments of a religious discrimination claim have been satisfied.

B

Even assuming that the law requires Chalmers to inform Tulon
about the practices she might take in furtherance of her beliefs, the
majority impermissibly finds facts when it says"any knowledge
Tulon may have possessed regarding Chalmers' beliefs could not rea-
sonably have put it on notice that she would write and send accusa-
tory letters to co-workers' homes." Slip op. at 14 (emphasis added).
While one might be able to conclude that Tulon had no notice that the
LaMantias would experience stress from Chalmers' letter -- a fact
irrelevant for assessing Chalmers' prima facie case -- a factfinder
would certainly be entitled to view the record and conclude (1) that
LaMantia was aware that Chalmers believed she should urge co-
workers to accept Jesus Christ and (2) that the letters were a religious
practice in furtherance of that belief. Indeed, when viewed in a light
most favorable to Chalmers, Chalmers' assertions that she discussed
religion repeatedly with LaMantia, that LaMantia talked about his
own religious encounters, that he showed Chalmers particular respect
in the workplace, and that he never objected or took exception to any
religious discussion with Chalmers could support the conclusion that
he was encouraging her to continue her practices. The majority seems
to conclude, however, that religious conversations are so dissimilar
from written letters of identical content that a reasonable factfinder
could never find sufficient employer notice of the employee's reli-
gious practices. But, if Tulon denies the sufficiency of notice based
on LaMantia's experience with Chalmers, then the issue is in dispute
and can only be resolved by factfinding.

                     25
III

Once a plaintiff establishes a prima facie case under Title VII, the
burden shifts to the employer to demonstrate that it is "unable to rea-
sonably accommodate to the . . . [religious] practice without undue
hardship on the conduct of the employer's business." 42 U.S.C.
§ 2000e(j); Ithaca, 849 F.2d at 118; Redmond, 574 F.2d at 901.

To meet its burden, Tulon must at a minimum demonstrate that
Chalmers' practice was inconsistent with the needs of its workplace.
Absent some inconsistency, Tulon cannot rely on the practice as a
reason for discharging Chalmers. That is, if a religious practice is not
in some way inconsistent with a company policy, custom, or require-
ment (whether explicit or not), permitting the practice cannot unduly
burden the conduct of business. Yet Tulon has failed to demonstrate
that the letters violated any company policy, custom, or requirement.
Indeed, in briefing this case Tulon has pointedly conceded that it "had
[no] policy prohibiting . . . the sending of letters (religious or not) to
the homes of Tulon employees." Nor has it established beyond dis-
pute that sending the letters in fact disrupted the workplace. Despite
the statements of Combs and Chalmers that the workplace was not
disrupted, the majority finds the opposite. To conclude, as the major-
ity has, that the employee disrupted the workplace requires several
factual findings that are impermissible on review of a summary judg-
ment.

Without Tulon even taking a position that it could not accommo-
date Chalmers' religious practice, the majority rules also that "Chal-
mers' conduct is not the type that an employer can possibly
accommodate, even with notice." Slip op. at 15. Even if it were within
the majority's province to make such a finding, it could not do so on
the present record, drawing all legitimate inferences in favor of Chal-
mers.

The majority assumes that Chalmers' "need" to write evangelical
letters is absolute and that she would not stop writing them if asked
to do so. This conclusion is drawn from the unsupported belief that
Chalmers' "religious beliefs required her to send personal, disturbing
letters to her co-workers," slip op. at 12 (emphasis added) and also at
13, or that they "compelled her to write them," slip op. at 14, and that

                     26
"she has a religious need to impose personally and directly on fellow
employees." Slip op. at 16 (emphasis added). 4 These conclusions,
however, are not supported by the record. Chalmers stated that she
was "led by the Lord" and "inspired" to write LaMantia. To conclude
that these statements mean that she could not, consistent with her reli-
gious beliefs, accept requests to stop writing may not even be a legiti-
mate inference, much less the only legitimate inference. Certainly, it
requires factfinding, which we are not free to do.

The majority's holding that Chalmers' conduct was beyond accom-
modation is even more remarkable in light of the fact that the statute
imposes the burden on the employer to demonstrate that a religious
practice cannot be accommodated without undue hardship. The par-
ties have not even been given an opportunity to explore that issue at
trial. By ruling that as a matter of law Chalmers' conduct was not sus-
ceptible to accommodation, the majority in effect shifts to Title VII
plaintiffs the burden of refuting a defense that the defendant neither
asserted nor demonstrated.

IV

Whatever we or the district court think about Chalmers' religious
practices, it is not our place to preempt a trial of her claim by assum-
ing that all factual disputes will be resolved against her. And we err
legally by imposing a statutorily ungrounded prior notice requirement
in circumstances where the employer fully appreciates the religious
nature of a practice. Finally, we compound that error by shifting to
the plaintiff a burden that the statute places on the defendant.

The judgment should be vacated and the case remanded for trial.
_________________________________________________________________

4 In applying Title VII, the majority also appears to distinguish reli-
gious beliefs from religious practices . See e.g., slip op. at 9, 12, 13. Yet,
Title VII prohibits discrimination based on an employee's religion, see
42 U.S.C. § 2000e-2(a)(1), defining religion explicitly to include "all
aspects of religious . . . practice," see 42 U.S.C. § 2000e(j). Chalmers'
letters are unquestionably an aspect of her religious practice, and they
were recognized as such.

                     27